COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Sean Michael McGuire v. The State of Texas

Appellate case number:   01-14-00240-CR
                         01-14-00241-CR

Trial court case number: 10-DCR-055898, 11-DCR-057073

Trial court:             240th District Court of Fort Bend County

       The motions for extension of time to file appellant’s brief in the above referenced cause
numbers are GRANTED. No further extensions will be granted. Appellant’s brief is due
January 2, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: November 4, 2014